United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS    December 17, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 04-40527
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ARMANDO TORRES-AVILA,
                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 7:02-CR-819-1
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Armando Torres-Avila (Torres) appeals his guilty-plea

conviction and sentence for illegal reentry after deportation.

He argues that the “felony” and “aggravated felony” provisions of

8 U.S.C. § 1326(b)(1) and (2) are unconstitutional in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000), and that his

sentence is improper under Blakely v. Washington, 124 S. Ct. 2531

(2004).   These arguments are, as he concedes, foreclosed.         See

Almendarez-Torres v. United States, 523 U.S. 224 (1998); United

States v. Pineiro, 377 F.3d 464, 465-66 (5th Cir. 2004), petition

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-40527
                               -2-

for cert. filed (U.S. July 14, 2004) (No. 04-5263); United States

v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).   Torres’s

conviction and sentence are AFFIRMED.